Citation Nr: 0303290	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material has been submitted to reopen a claim 
for service connection for an acquired psychiatric disorder, 
other than posttraumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1976.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO.  

A review of the claims file reveals that service connection 
for an acquired psychiatric disorder was denied by the Board 
in September 1999.  In October 1999, the veteran sought to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  The November 1999 rating decision 
declined to reopen the claim.  Following a timely appeal, a 
statement of the case (SOC) was issued in March 2000 on the 
issue of whether new and material had been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  A substantive appeal was received in 
April 2000.  In October 2000, a psychiatric evaluation was 
submitted which reflected a diagnosis of PTSD with secondary 
episodic major depression.  That month, a supplemental 
statement of the case (SSOC) was issued which rephrased the 
issue as service connection for an acquired psychiatric 
disorder including PTSD with major depression.

It is noted that the veteran's PTSD claim was appropriately 
developed as a new issue insofar as it was not in contention 
at the time of the September 1999 Board decision that denied 
service connection for an acquired psychiatric disorder.  See 
Samuels v. West, 11 Vet. App. 433, 436 (1998) (citing Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996)) (newly diagnosed 
PTSD, whether or not related to a previously diagnosed mental 
disorder, cannot be the same claim).  However, as symptoms of 
depression were noted at the time of the September 1999 Board 
decision, the current diagnosis of major depression is 
considered part and parcel of the previously denied claim.  
As such, the Board has rephrased the issue to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for an acquired psychiatric disorder, 
other than PTSD.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903.  After giving the notice 
and reviewing any response received, the Board will prepare a 
separate decision addressing this issue.  Since the issue of 
entitlement to an acquired psychiatric disability other than 
PTSD is clearly intertwined with the issue of entitlement to 
service connection for PTSD under the circumstances of this 
case, the Board will defer further action on that issue 
pending the development action.


FINDINGS OF FACT

1.  In a September 1999 decision, the Board denied service 
connection for an acquired psychiatric disorder.  

2.  Evidence received since the September 1999 Board decision 
bears directly and substantially upon the specific matter 
under consideration and, when considered alone or together 
with all of the evidence, both old and new, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The September 1999 Board decision is final.  38 U.S.C.A. 
§ 7103(a) (West 1991 & Supp. 2002).  

2.  Evidence received since the September 1999 Board decision 
is new and material and the veteran's claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.) 

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the March 2000 SOC, the veteran was provided 
notice of the information, medical evidence or lay evidence 
necessary to substantiate the claim on appeal.  The SOC also 
notified the veteran of the pertinent laws and regulations, 
as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, private 
treatment records, a private physician's statement, a report 
of VA examination, a newspaper article and personal hearing 
testimony.  In a VA Form 21-4138, Statement in Support of 
Claim, dated in August 2002, the veteran indicated that the 
RO had obtained all evidence in connection with his claim.   

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in 
February 2001.  This letter not only explained in plain 
language what evidence was needed to substantiate the claim, 
it also explained what the essential contents of that 
evidence must be, and advised the claimant of both what VA 
would do to obtain evidence and what type of evidence he 
should submit on his own behalf.  Hence, the Board concludes 
that the correspondence discussed above demonstrates 
compliance with VA's notification requirements to the extent 
required by law.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran has pointed to no actions he believes need be taken.  
Therefore, there is no prejudice to the veteran in the Board 
proceeding to adjudicate the merits of the claim.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

A review of the record reveals that the veteran's original 
claim for service connection for an acquired psychiatric 
disorder, other than PTSD, was denied by the Board in 
September 1999.  The evidence of record at the time of the 
September 1999 Board decision consisted of service medical 
records and a report of VA examination in January 1995.  The 
Board noted that the service medical records did not show 
findings or diagnoses of a psychiatric disability.  The 
denial of the claim was based on the fact that a psychiatric 
disorder was not shown until many years after service and was 
not shown to be etiologically related to service.  

Despite this final Board decision, the claim may be reopened 
if new and material evidence has been received since then; 
and if the claim is thus reopened it will be reviewed on a de 
novo basis, considering all the evidence of record.  38 
U.S.C.A. §§ 5108, 7104.  "New and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, the 
veteran can be granted service connection for certain 
diseases, including psychoses, if the disability becomes 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The evidence that has been received since the 1999 Board 
decision consists of private treatment records, a private 
physician's statement, a newspaper article and personal 
hearing testimony.  Among this evidence is a medical opinion 
that the claimant experiences PTSD due to service and that he 
also has secondary episodic major depression.

This evidence is "new" in that it was not of record at the 
time of the 1999 Board decision.  It is also "material" 
because it provides a theory of entitlement (secondary 
service connection) that would support the grant of service 
connection for an acquired psychiatric disability (major 
depression) if it was determined that the claimant has PTSD 
related to service.  The Board must emphasize in reaching 
this determination that the case law requires that the Board 
presume the crediblity of evidence at the stage of 
determining of whether it is new and material.  Justus, 
supra.  It is only after a claim has been reopened and the 
merits of the claim are addressed that the crediblity and 
probative weight of evidence may be addressed. 




ORDER

The appeal to reopen the claim of service connection for an 
acquired psychiatric disorder, other than PTSD, is granted.



		
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

